Citation Nr: 0204751	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  99-04 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
first-degree atrioventricular block.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of eye burns.

3.  Entitlement to service connection for defective vision.

4.  Entitlement to service connection for a hip disability.

5.  Entitlement to service connection for bilateral arm and 
wrist disabilities.

6.  Entitlement to service connection for a skin disability.

7.  Entitlement to service connection for a dental 
disability, claimed as pulled upper teeth.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from October 1955 to December 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO).  In October 
1999, the veteran testified at a Board hearing.  

In a June 2000 decision, the Board denied a compensable 
rating for residuals of a first-degree atrioventricular 
block; service connection for defective vision, a hip 
disability, bilateral arm and wrist disabilities, a skin 
disability, and a dental disability; and determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for residuals of 
eye burns.

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  While the matter was 
pending before the Court, the VA Office of General Counsel, 
on behalf of the Secretary, filed a motion to remand the 
appeal to the Board on the basis that such remand was 
required due to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In a May 31, 2001 Order, the Court 
granted the Secretary's motion, vacated the Board's June 2000 
decision, and remanded the matter for readjudication.  

It is noted that the issues on appeal originally included 
entitlement to service connection for residuals of a right 
thumb laceration.  At his October 1999 hearing, however, the 
veteran withdrew his appeal of that issue.  Accordingly, the 
Board finds that the issue of service connection for 
residuals of a right thumb laceration is no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that 
the Board is without the authority to proceed on an issue if 
the veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (1999).  Thus, the issues 
now before the Board are as set forth on the cover page of 
this decision.

At his October 1999 hearing, the veteran testified that he 
believed that his hypertension was a manifestation of his 
service-connected heart block.  The Board notes that service 
connection for hypertension was previously denied by a rating 
decision dated in March 1978.  The matter of submitting new 
and material evidence to reopen a claim for service 
connection for hypertension by the veteran is referred to the 
RO for any appropriate action.  


FINDINGS OF FACT

1.  The veteran's first degree atrioventricular block is 
asymptomatic and does not require the use of any medication 
for treatment.

2.  By March 1978 rating decision, the RO denied service 
connection for residuals of eye burns; no appeal was 
initiated within one year following notice to the veteran in 
April 1978.

3.  Evidence received since the last final March 1978 rating 
decision is either cumulative or does not bear upon the 
specific matter under consideration, and thus does not 
provide a new factual basis on which to reopen the veteran's 
claim of service connection for residuals of eye burns.

4.  Refractive error is not is not a disease or disability 
for VA compensation benefit purposes and there is no 
probative evidence of any service related ocular disease, 
injury or trauma responsible for any decreased visual acuity.

5.  A hip, arm, wrist or skin injury or chronic disability 
was not shown in service and the record contains no probative 
evidence of a current hip, arm, wrist or skin disability.

6.  The record contains no probative evidence that the 
veteran has a service-connected compensable dental condition.

7.  The veteran did not seek service connection for a dental 
condition in a timely manner after separation from service.

8.  The record contains no evidence that the veteran 
currently suffers from a dental condition due to in-service 
combat wounds or other service trauma, that he was a prisoner 
of war during service, that he has an adjudicated service-
connected compensable dental disability or a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, or that he is a Chapter 31 
vocational rehabilitation trainee.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
first-degree atrioventricular block have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.104, Diagnostic Code 7015 (1997) (effective prior to 
January 12, 1998) and 38 C.F.R. § 4.104, Diagnostic Code 7015 
(2001) (effective from January 12, 1998).

2.  The March 1978 rating decision denying service connection 
for residuals of eye burns is final.  38 U.S.C.A. § 7105 
(West 1991) (formerly 38 U.S.C.A. § 4005(c) (1976)); 38 
C.F.R. § 20.1103 (2001) (formerly 38 C.F.R. § 19.153 (1977)).

3.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for 
residuals of eye burns.  38 U.S.C.A. §§ 5107, 5108 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.156 (2001).

4.  The criteria for an award of service connection for 
defective vision, a hip disability, a bilateral arm or wrist 
disability, a skin disability, and a dental disability have 
not been met.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 4.149, 17.161 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters

As set forth above, there has been a change in the law during 
the pendency of this appeal with the enactment of the VCAA.  
VA has issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  After reviewing the 
record, the Board finds that VA has satisfied its duties to 
the veteran, under both former law and the new VCAA, with 
respect to the issues adjudicated in this decision.

In pertinent part, applicable provisions provide that upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  38 U.S.C. § 
5103 (West Supp. 2001).  

In this case, the record shows that the veteran has been 
repeatedly and clearly advised of the evidence of record, and 
the additional information needed to substantiate his claims.  
Specifically, the Board refers to the discussions in the 
August 1998 rating decision, the December 1998 Statement of 
the Case, the August 1999 Supplemental Statement of the Case, 
and the Board's June 2000 decision.  The Board concludes the 
discussions in these documents complied with VA's 
notification requirements.  

The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, a review of the record indicates that VA has 
conducted appropriate evidentiary development.  The RO has 
obtained the veteran's service medical records and the 
veteran's representative has furnished copies of post-service 
VA clinical records.  Despite being notified of the evidence 
of record and the evidence needed to substantiate his claims, 
the veteran has specifically identified no unobtained 
evidence that might aid his claim.

The duty to assist under the VCAA also includes providing a 
medical examination or obtaining a medical opinion when such 
is "necessary" to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2001).  

The record reveals that the veteran was afforded a VA medical 
examination in connection with his claim of entitlement to a 
compensable rating for residuals of a first-degree 
atrioventricular block.  The examination report obtained is 
thorough and contains sufficient information to rate the 
veteran's service-connected disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Thus, no further medical examination or opinion 
is necessary with respect to this issue.  

Regarding the remaining issues on appeal, the Board likewise 
finds that obtaining a VA medical opinion is not necessary.  
With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for residuals of eye burns, the Board 
notes that the VCAA left intact the requirement that a 
claimant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108, before the Board may determine whether 
the duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) (West Supp. 2001).  
In this case, because no new and material evidence has been 
submitted to reopen the claim of service connection for 
residuals of eye burns, no further duty to assist the veteran 
is warranted, including obtaining a medical examination.  

Regarding the claims of service connection for a hip 
disability, a bilateral arm or wrist disability, a skin 
disability, and a dental disability, the Board likewise finds 
that a medical examination or opinion is not necessary.  
Under the VCAA, an examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 66 Fed. Reg. 
45,631 (to be codified at 38 C.F.R. § 3.159(c)(4)).  The 
requirements set forth in paragraph (C) could be satisfied by 
competent evidence showing post-service treatment for a 
condition or other possible association with military 
service.  38 U.S.C.A. § 5103A(d).

In this case, despite his contentions, the veteran's service 
medical records show no indication that he sustained a hip 
injury, bilateral arm or wrist injury, skin disability, 
compensable dental disability, or dental trauma in service.  
Likewise, the post-service medical records are devoid of any 
current diagnosis of such disabilities.  Finally, other than 
the veteran's lay assertions, the record contains no credible 
and probative indication that his claimed hip, bilateral arm 
or wrist, and skin disabilities or symptoms may be associated 
with his military service.  See Comments preceding Duty to 
Assist Regulations, 66 Fed. Reg. 45,626 (2001) (providing 
that the record need not definitively establish a nexus 
between the claimed disability and service; rather, the mere 
indication of such a possible association based on all the 
information and evidence of record would dictate the 
necessity of a VA medical examination or opinion to clarify 
this evidentiary point).

In the absence of (A) probative evidence of a current 
disability, (B) probative evidence that the veteran suffered 
an event, injury or disease in service; and (C) an indication 
that the claimed disabilities or symptoms may be associated 
with service, the Board finds that a medical examination is 
not necessary with respect to the claims of service 
connection for a hip disability, a bilateral arm or wrist 
disability, a skin disability, and a dental disability.  See 
66 Fed. Reg. 45,631 (to be codified at 38 C.F.R. § 
3.159(c)(4)).  Moreover, in the absence of any probative 
evidence of in-service or post-service injury or chronic 
disabilities of the hip, bilateral arm or wrist, or skin, any 
medical opinion of a nexus between any current disability and 
military service would be no more than speculative.  Thus, 
there is no reasonable possibility that delaying a decision 
on this matter to obtain a VA medical opinion as to the 
diagnosis and etiology of the veteran's claimed disabilities 
would aid in substantiating the claims.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (generally holding that medical opinions which are 
speculative, general or inconclusive in nature or which are 
not factually supported will not sustain a claim).

Finally, with respect to the claim of entitlement to service 
connection for defective vision, the Board observes that the 
probative medical evidence of record attributes such 
condition to a refractive error.  Because there is no 
conflicting medical evidence of record, and because 
controlling regulation specifically provides that refractive 
error of the eye is not a disease or injury within the 
meaning of applicable legislation, a remand for a medical 
examination is obviously not necessary.  

In sum, the Board concludes that the veteran has been 
adequately informed of the evidence of record and the 
evidence necessary to support his claims and all relevant 
records have been obtained.  Moreover, there is no indication 
that probative records exist which have not already been 
obtained.  In October 2001, the Board advised the veteran 
that he was invited to present any additional evidence or 
argument pertaining to his claim.  The veteran's 
representative was also afforded the opportunity to provide 
written argument on the veteran's behalf subsequent to the 
enactment of the VCAA.  See April 2002 brief.  As VA has 
fulfilled the duty to assist and notify, and because the 
change in law has no material effect on adjudication of these 
claims, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993). 

II.  Factual Background

The veteran's service medical records show that in June 1956, 
he sought treatment for left wrist pain, which he indicated 
had been present for the past month.  X-ray examination of 
the left wrist showed no evidence of fracture or dislocation.  
In February 1957, he again complained of pain in the left 
wrist, which he reported had been present on and off for the 
past three months.  X-ray examination of the left wrist in 
February 1957 again failed to disclose any evidence of bony 
disease or injury.  In April 1957, his left wrist was casted 
for ten days after he reported continued pain.  

In July 1957, the veteran sustained a fracture of the neck of 
the right fifth metacarpal after a car door was slammed on 
his right hand.  He was placed in a cast for approximately 
one month.  

At a December 1957 military reenlistment medical examination, 
clinical evaluation of the veteran's heart, eyes, upper 
extremities, musculoskeletal system, and skin was normal.  It 
was noted that he had broken his left arm in 1946, prior to 
his military service, and that he wore glasses for defective 
vision.  

In July 1958, the veteran again complained of an aching left 
wrist.  X-ray examination was essentially negative.  In 
August 1958, he was hospitalized for treatment of infectious 
mononucleosis.  A first-degree atrioventricular block was 
also diagnosed, secondary to the mononucleosis infection.  

In March 1960, the veteran complained of recurrent floating 
left chest pain for the past two years.  He indicated that he 
had been having similar pains, albeit less severe, since the 
age of eighteen.  A chest X-ray and electrocardiogram (EKG) 
were negative.  The impression was myositis versus pleurisy; 
no cardiac disease.

At his December 1960 military separation medical examination, 
it was noted that the veteran had worn glasses since 1955 for 
defective distant vision.  Visual acuity for distant vision 
was 20/100 on the right and 20/70 on the left, correctable to 
20/20, bilaterally.  It was also noted that the veteran had 
developed a first-degree atrioventricular block, secondary to 
infectious mononucleosis in 1958, but that repeated 
evaluations showed no evidence of heart disease or other 
cardiac abnormalities.  A chest X-ray was also normal.  
Clinical evaluation of the veteran's heart, eyes, upper 
extremities, musculoskeletal system, and skin was normal.  

In November 1977, the veteran filed a claim of service 
connection for atrioventricular block and residuals of eye 
burns.  His application is silent for complaints pertaining 
to defective vision, a hip disability, a bilateral arm or 
wrist disability, a skin disability, or a dental disability.

In connection with his claim, he was afforded a VA medical 
examination in March 1978 at which he reported that he had 
burned his eyes just prior to his discharge.  He indicated 
that his injuries were not noted in his service medical 
records, as it was classified information.  Examination of 
his eyes revealed no abnormalities, but for a refractive 
error.  No residuals of any in-service eye burns could be 
found.  Physical examination of the veteran's skin and 
musculoskeletal system was normal, with no indication of a 
hip disability, a bilateral arm or wrist disability, or a 
skin disability.  The diagnoses included history of first 
degree atrioventricular block, not found at present, and 
hypertension.  

By March 1978 rating decision, the RO granted service 
connection for residuals of an atrioventricular block and 
assigned an initial zero percent rating.  Service connection 
for residuals of eye burns and hypertension was denied.  
Although he was notified of this decision and his procedural 
and appellate rights by April 1978 letter sent to his address 
of record, the veteran did not appeal the decision; thus, it 
is final.

In March 1998, the veteran submitted claims of service 
connection for residuals of eye burns, defective vision, a 
hip disability, bilateral arm disabilities, a skin 
disability, and "pulled upper teeth."  On his application, 
he indicated that he had received no professional medical 
treatment for these disabilities since his separation from 
service.  He also requested an increased rating for his 
service-connected heart block.

In support of his claim, the veteran submitted the results of 
January 1998 graded exercise tests.  The summary of these 
tests showed that they had to be discontinued due to the fact 
that the veteran's blood pressure elevated to 242/110.  Prior 
to that time, the veteran exercised to a workload of 10.1 
metabolic equivalent units (METs), with no chest pain or 
ischemic EKG changes.  

Also submitted by the veteran were copies of his service 
medical records, a September 1997 prescription for 
eyeglasses, and a March 1998 VA outpatient treatment record 
showing that he was seen in the eye clinic for a new 
prescription.  At that time, it was noted that it was the 
veteran's first visit there.  On examination, he reported 
that he had burned his eyes twice in service, once during a 
welding accident and once during a forest fire.  The 
diagnoses were hyperopic astigmatism and presbyopia.  

In April 1998, the veteran was afforded a VA medical 
examination.  The examiner reviewed the veteran's medical 
records and noted the in-service history of mononucleosis and 
secondary first degree heart block, with subsequent in-
service evaluations being negative for heart disease.  The 
examiner also noted the results of the March 1978 VA medical 
examination showing hypertension, but no residuals of a heart 
block.  The examiner reviewed the veteran's recent VA 
outpatient treatment records, including the evaluations at 
the Bonham and Dallas VA Medical Centers showing that a 
stress test was terminated due to marked elevation of blood 
pressure.  It was noted that the veteran had sought treatment 
there for dizziness and atypical chest pain, was diagnosed 
with hypertension, and prescribed Lisinopril.  With respect 
to current complaints, the veteran reported exertional 
dyspnea, but the examiner noted that the veteran was quite 
obese and there was no history of angina or syncopal 
episodes.  In addition, the examiner noted that the veteran 
did not appear short of breath during the examination.  The 
examiner concluded that another exercise stress test was not 
indicated, given that one had recently been attempted.  The 
diagnoses were moderately severe essential hypertension and 
history of first-degree atrioventricular block.  The examiner 
concluded that veteran had fully recovered from the in-
service episode of first degree atrioventricular block and 
that there was no current evidence of significant residuals.  
He stated that the veteran's hypertension was his primary 
problem and that it was not related to his military service 
or his service-connected atrioventricular block.

In October 1999, the veteran testified at a Board hearing.  
At his hearing, he indicated that in December 1997 or January 
1998, he took a treadmill stress test during which he 
developed shortness of breath, his blood pressure become 
severely elevated, and the test was stopped.  He indicated 
that he was diagnosed with hypertension and was given anti-
hypertensive medication.  The veteran testified that he felt 
that his hypertension was a manifestation of his service-
connected heart block.  In addition, the veteran stated that 
he had fatigue and shortness of breath as a result of his 
heart block.  

Regarding his defective vision, the veteran argued that 
service connection was warranted as he had not worn glasses 
prior to his entrance into military service; rather, he 
indicated that he was first told he needed them shortly after 
his entrance into service.  The veteran testified that his 
visual acuity had decreased over the years.  He also 
indicated that he had burned his eyes on two occasions in 
service, once in 1957 or 1958, and once in 1960.  He stated 
that he was hospitalized on both occasions and felt that his 
decreased visual acuity was due to these episodes.  

With respect to his claim of service connection for a 
bilateral arm condition, the veteran clarified that he was 
seeking service connection for his wrists.  He explained that 
he had injured both wrists in service and that he had been 
placed in plaster casts as a result.  The veteran indicated 
that he had had no injury or other trouble with his wrists 
since service, other than experiencing pain and tingling when 
he lifted anything heavy.  

Regarding his claim of service connection for a skin 
condition, the veteran indicated that he currently had a 
discoloration and loss of pigmentation over 90 percent of his 
body and he felt that his condition was caused by his 
exposure to aircraft paint and other chemicals in service.  
The veteran acknowledged that his condition had not developed 
for many years after service and that a physician had advised 
him that his condition was hereditary; however, the veteran 
felt that his condition was due to chemicals in service as 
none of his other family members had ever had a skin 
condition.  

Regarding his claim of service connection for a hip 
disability, the veteran indicated that he had fallen on a 
piece of asphalt in service and had bruised his hip.  He 
stated that his condition had more or less resolved until 
last year when he began to experience severe pain.  He 
indicated that he had recently been diagnosed with an injured 
sacroiliac nerve and felt that his current condition was 
related to fall in service.  



III.  Increased rating for first degree atrioventricular 
block

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's disability has been rated by the RO pursuant to 
the provisions set forth at 38 C.F.R. 4.104, Diagnostic Code 
7015.  The Board notes that during the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for evaluating atrioventricular block, 
effective January 1998.  See 62 Fed. Reg. 65,207 (1997) 
(codified in pertinent part at 38 C.F.R. § 4.104, Diagnostic 
Code 7015 (2001).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation most favorable to 
the claimant, unless Congress has expressly provided 
otherwise or has authorized VA to provide otherwise and VA 
has done so.  

VA General Counsel has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VA O.G.C. Prec. Op. No. 11-97; 62 Fed. Reg. 37953 (1997).  
According to this opinion, when there is a pertinent change 
in a regulation while a claim is on appeal, the Board must 
take two sequential steps.  First, it must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  See also VA 
O.G.C. Prec. Op. No. 3-2000; 65 Fed. Reg.  34531-34533 
(2000).

In view of the foregoing, the Board must consider the 
veteran's claim for an increased rating for first-degree 
heart block under both sets of criteria to determine if one 
is more favorable to him.

Under the old criteria, a noncompensable rating was assigned 
where the block was incomplete; asymptomatic, without syncope 
or need for medicinal control after more than one year.  A 10 
percent rating was assigned when the block was incomplete; 
without syncope but occasionally symptomatic.  Diagnostic 
Code 7015. 38 C.F.R. § 4.104 (1997).  

In this case, the record contains no competent medical 
evidence that the veteran's heart block is currently 
symptomatic.  In fact, on most recent VA medical examination 
in March 1998, the examiner concluded that the veteran had 
fully recovered from his in-service heart block.  The Board 
has considered the veteran's contentions that he is taking 
medication for his heart block condition, but notes that the 
VA examiner indicated in March 1998 that the veteran's 
medication (Lisinopril) was for the treatment of nonservice-
connected hypertension, not a heart block.  In that regard, 
the examiner also attributed the veteran's complaints of 
dizziness, shortness of breath, etc., to nonservice-connected 
causes, including hypertension and obesity.  Thus, these 
symptoms may not be considered in rating the veteran's 
service-connected heart block.   See 38 C.F.R. § 4.14 (2001) 
(the use of manifestations not resulting from service-
connected injury in establishing the service-connected 
evaluation is to be avoided).  Accordingly, the Board finds 
that there is no basis for a compensable rating for veteran's 
heart block under the prior criteria, as the competent 
medical evidence indicates that it is currently asymptomatic.

The revised rating criteria provide for a 10 percent rating 
under Diagnostic Code 7015 for atrioventricular block where 
there is a workload of greater than 7 METs but not greater 
than 10 METs that results in dyspnea, fatigue, angina, 
dizziness or syncope, or; continuous medication or the 
requirement for a pacemaker.  38 C.F.R. § 4.104 (2001).  The 
new regulations do not provide for a noncompensable rating.  
However, where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).

Again, in this case, the evidence does not show that the 
veteran suffers from the required symptoms, or that he 
requires the use of medication or a pacemaker in the 
treatment of his heart block.  While the veteran has 
described symptoms of dyspnea, fatigue and dizziness, and 
although a stress test was halted to elevated blood pressure, 
these symptoms have been associated with nonservice-connected 
conditions such as hypertension and obesity.  Again, his 
service-connected heart block has been determined to be 
asymptomatic.  Accordingly, there is no basis to award a 
compensable rating under the new criteria.

In reaching its decision, the Board has considered whether 
the issue of extraschedular entitlement under 38 C.F.R. § 
3.321(b)(1) (2001) is raised by the record.  The criteria set 
forth at 38 C.F.R. § 3.321(b)(1) apply when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the issue of 
entitlement under 38 C.F.R. § 3.321(b)(1) is not raised by 
the record.  In light of the recent evaluations, which the 
Board finds to be highly probative, there is no evidence 
which the Board may consider as credible and of significant 
probative weight to indicate that the service related 
disability impairs earning capacity by, for example, 
requiring frequent hospitalizations or because medication 
required for that disability interferes with employment.  

IV.  Application to reopen claim of service connection for 
residuals of eye burns

As set forth above, by March 1978 rating decision, the RO 
denied service connection for residuals of eye burns.  
Although the veteran was notified of this decision and his 
procedural and appellate rights by April 1978 letter, he did 
not timely appeal the decision.  Thus, it is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Here, the Board notes that at his October 1999 hearing, the 
veteran indicated that he never received the April 1978 
letter notifying him of the RO's decision.  The Board has 
considered his assertions, but notes that the record shows no 
indication that the April 1978 notification letter was 
addressed incorrectly or was otherwise returned by postal 
authorities as undeliverable.  

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary.  See Jones 
v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  In this regard, the Court has held that the 
statements of a claimant, standing alone, are not sufficient 
to rebut the presumption of regularity in RO operations.  YT 
v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 
44 (1995).  Therefore, absent any evidence other than the 
veteran's bare assertions, the Board must presume that the 
veteran received notification of the March 1978 rating 
decision.  

The veteran now seeks to reopen his claim of service 
connection for residuals of eye burns.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2001).

"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

It is noted that final regulations to implement VCAA contain 
an amendment of the definition of new and material evidence 
and rules prescribing certain VA duties in the context of an 
attempt to reopen a finally decided claim.  However, these 
changes specifically apply only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii)).  As this claim to reopen was already 
pending on the effective date of the new regulations, and as 
the new regulations expressly apply only to newly-filed 
claims, the Board finds that such provisions are inapplicable 
here.  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in March 1978.

As set forth above, this additional evidence includes the 
October 1999 hearing testimony, the April 1998 VA medical 
examination report, a September 1997 prescription for 
eyeglasses, as well as January 1998 VA outpatient treatment 
records.  However, the medical records are entirely negative 
for clinical reference to in-service eye burns or residuals 
attributed thereto.  Thus, as this evidence is not pertinent 
to the specific matter under consideration, namely whether 
any current eye disability is due to in-service eye burns, it 
is not new and material evidence.  See Cox v. Brown, 5 Vet. 
App. 95 (1993) (Records showing treatment years after service 
which do not link the post-service disorder to service in any 
way are not considered new and material evidence).  

With respect to the March 1998 VA outpatient treatment 
record, as well as the written statements and hearing 
testimony of the veteran to the effect that he currently 
experiences symptoms such as decreased visual acuity 
secondary to eye burns in service, the Board finds such 
statements are cumulative, redundant and reiterative of other 
statements previously considered by the RO at the time of the 
March 1978 rating decision.  Simply put, the current 
assertions contain essentially the same assertions as those 
considered by the RO in its prior decision.

Moreover, the Board notes that as the record does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

In view of the foregoing, the Board concludes that the 
additional evidence submitted since the March 1978 rating 
decision is not new and material and does not warrant a 
reopening of the veteran's claim of service connection for 
residuals of eye burns.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  Accordingly, the March 1978 rating decision denying 
service connection for residuals of eye burns remains final 
and this appeal must be denied.

In reaching this decision, the Board again notes that the 
veteran has not specifically identified any evidence, nor is 
VA on notice of any evidence, which may prove to be new and 
material for the purposes of reopening the claim of service 
connection for residuals of eye burns.  Graves v. Brown, 8 
Vet. App. 522, 525 (1996).  

V.  Service connection claims

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1131.  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases (such as arthritis) become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In this case, however, the veteran has not 
contended that any of his claimed disabilities were incurred 
in combat service.  Thus, this provision is not for 
application.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990) (providing that a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Defective vision

The veteran essentially contends that service connection is 
warranted for defective vision because he was initially 
determined to need glasses in service.  The Board can readily 
understand the veteran's reasoning as to this claim.  
However, the controlling regulation specifically provides 
that refractive error of the eye is not a disease or injury 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (2001).  Thus, even if the veteran was first found 
to have a refractive error in service, there is a legal bar 
to the grant of service connection for refractive error of 
the eye.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In addition, the Board notes that the veteran has not 
submitted, and the record does not otherwise contain, any 
medical evidence showing that he has decreased visual acuity 
due to any disorder for which compensation benefits are 
provided that is related to his active military service.  The 
veteran himself as a lay party does not possess the medical 
expertise to determine the diagnosis or etiology of his 
various claimed symptoms or their relationship to service, 
and his claims in this regard are of no probative value.  
Espiritu, 2 Vet. App. at 494.  

Here, the Board notes that at his October 1999 hearing, the 
veteran indicated that unnamed eye doctors told him that his 
claimed in-service eye burns "could be" related to his 
current decreased visual acuity, but that "[t]hey didn't 
really know" and that "they didn't say it was or it 
wasn't."  The veteran's testimony is obviously ambiguous on 
this point.  In any event, although he was given an 
opportunity to do so, the current record does not reflect 
that the veteran specifically identified the names and 
addresses of the physicians whom he believes may have made 
statements supporting his claim.  To the extent the veteran 
believes that a VA provider made such statements, the actual 
clinical record of VA eye treatment does not support this 
assertion.  The Board assigns little probative weight to the 
veteran's assertions standing alone, considering that "the 
connection between what a physician said and the layman's 
account of what he purportedly said," when filtered through 
a "layman's sensibilities" is "attenuated and inherently 
unreliable."  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

In sum, after reviewing the evidence of record the Board 
finds that the persuasive and competent evidence shows that 
the veteran's defective vision is due to refractive error.  
Because the controlling regulation specifically provides that 
refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation, service connection for 
this disorder must be denied.  38 C.F.R. § 3.303(c).

A hip disability

The veteran claims that service connection for a hip 
disability is warranted because he has a current hip 
disability (reportedly an injured sacroiliac nerve) which had 
its inception in service as a result of an incident in which 
he fell on some asphalt and bruised his hip.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) indicated that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between the veteran's service and the disability.  In this 
case, the veteran's service medical records are entirely 
negative for complaints or abnormalities pertaining to the 
hip, including a bruise following a fall.  

While the Board has considered the veteran's assertions 
regarding an in-service hip injury, the Board finds that the 
contemporaneous service medical records, which contain no 
indication of a hip injury or any residual thereof are 
entitled to far more probative weight than the recollections 
of the veteran of events which allegedly occurred decades 
previously.  It is also noted that at the time of his 
separation from service and at a March 1978 VA medical 
examination, the veteran's musculoskeletal system was normal.  
In this case, there were no findings of a "chronic" hip 
disorder in service.  The absence of any medical records of a 
diagnosis or treatment for hip symptoms for many years after 
service is evidence highly probative against the claim.  See 
Savage v. Gober, 10 Vet. App. 488, 496 (1997); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991).  That is, such 
evidence weighs against any consideration of service 
connection based on continuity of symptomatology.  See 
Savage, supra. 

The Board finds that the negative clinical and documentary 
evidence during and after service is clearly more probative 
than the current assertions of the veteran regarding a 
claimed remote event.  To summarize, the fact that the 
contemporaneous records do not provide subjective or 
objective evidence that supports the recent contention that 
the veteran experienced a hip injury in service is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).

Not only does the record contradict the veteran's assertions 
of an in-service hip injury, the Board observes that the 
post-service medical evidence is entirely negative for 
diagnoses of a current hip disability.  The Board 
acknowledges that at his October 1999 hearing, the veteran 
reported that he was recently diagnosed with an injured 
sacroiliac nerve.  Again, however, the veteran's statements 
relating what a medical professional told him are unreliable 
and cannot provide probative evidence of a current 
disability.  Robinette, 8 Vet. App. at 77.  Again, he was 
advised of the information and evidence needed to complete 
his claim, but neither he nor his representative specifically 
identified any relevant, outstanding evidence which would 
have substantiated his claim.  

In any event, even assuming arguendo that the veteran was 
recently diagnosed with a hip disability, there is no 
reasonable possibility that these recent records, if they 
exist, would aid in substantiating his claim.  In particular, 
although these records might show a current hip disability, 
there is no indication that they would establish that the 
current hip disability is related to the veteran's military 
service.  Again, the veteran's service medical records show 
no indication of a hip injury or disability and there is no 
evidence of treatment for a hip disability for decades after 
service.  Thus, any medical opinion linking any current hip 
disability to service would be speculative and/or based 
solely on the veteran's reported history.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) (generally holding that medical opinions which are 
speculative, general or inconclusive in nature or which are 
not factually supported will not sustain a claim).  
Therefore, the Board concludes that any additional records of 
a current hip disability, if they do exist, are not 
significant to the instant claim and that a remand to obtain 
them would be counterproductive and unnecessarily delay a 
final adjudication on this issue.

The Board has also considered that the veteran himself has 
provided an opinion that he has a current hip disability 
which is related to his military service.  However, lay 
persons are not considered competent to offer medical 
opinions regarding diagnosis or causation and therefore the 
veteran's statements, standing alone, do not provide a 
sufficient basis on which to base an award of service 
connection.  Espiritu, 2 Vet. App. at 494.  

In sum, the Board finds that because the most probative 
evidence of record shows that the veteran did not sustain a 
hip injury in service and was not treated for any hip 
symptoms for decades after service, the preponderance of the 
evidence is against the claim of service connection for a hip 
disability.  

Bilateral arm and wrist disabilities

The veteran claims that service connection is warranted for 
bilateral arm and/or wrist disabilities because he was 
treated with plaster casts on both his arms in service.  He 
indicates that he currently experiences pain and tingling in 
his wrists with heavy lifting and that such symptoms are due 
to his military service.

As generally set forth above, the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1131 (West 1991); see Degmetich 
v. Brown, 104 F.3d 1328 (1997); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the veteran has not met the first 
element required for an award of service connection for 
bilateral arm and wrist disabilities because he has presented 
no competent medical evidence of a current disability of 
either arm or wrist.

While he has reported pain in the wrists with heavy lifting, 
the Court has held that a veteran's statements as to 
subjective symptomatology alone (such as pain), without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  

While the veteran himself has speculated and theorized that 
he has current bilateral arm and/or wrist disabilities which 
had their inception during military service, such opinion is 
clearly a matter for an individual with medical knowledge and 
expertise.  As he is a lay person, the veteran is not 
competent to provide probative evidence on this matter.  
Espiritu, 2 Vet. App. at 494.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The Board has also considered the veteran's claim that he has 
experienced continuous symptoms since his active service, 
namely, pain and tingling in the wrists with heavy lifting.  

In this case, the Board acknowledges that the veteran was 
treated for left wrist pain in service.  However, at his 
March 1960 military separation medical examination, no 
pertinent abnormalities were identified and no further 
abnormality of the wrists or arms has ever been diagnosed.  
Therefore, while the Board has considered the veteran's 
assertions of continuous symptoms, based on the evidence of 
record, it cannot be concluded that any in-service left wrist 
pain was chronic in nature.  As the Court has held, while the 
concept of continuity of symptomatology focuses on continuity 
of symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  The record in this case discloses a span many 
decades without any clinical evidence to support the 
veteran's current claim, made in the context of a claim for 
VA benefits, of a continuity of arm and/or wrist symptoms 
since service.  

In sum, the most probative evidence shows that the veteran 
did not sustain injury or chronic disability of the bilateral 
wrists and/or arms in service and the record currently 
contains no evidence of a current bilateral arm or wrist 
disability.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.  

A skin disability

The veteran argues that he developed a skin condition many 
years after service as a result of exposure to aircraft paint 
and other chemicals in service.  As set forth above, his 
service medical records, as well as the post-service 
treatment records, show no current diagnoses of any skin 
disability, much less one which is of service origin.  

Again, the Court has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer, 210 F.3d at 1353.

In this case, the record contains no indication of a skin 
disorder in service or of exposure to chemicals in service.  
Even granting that the veteran is competent to provide lay 
evidence as to observable manifestations of a disease or 
injury, such as a skin disorder, see Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995), the record still lacks any indication 
of a relationship between any currently-claimed skin symptoms 
and the veteran's military service.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a skin condition is not 
warranted, since the veteran's skin was found to be normal in 
service and there is no probative evidence of a relationship 
between any currently claimed skin symptoms and the veteran's 
period of service or any incident therein.  Thus, the 
criteria for an award of service connection for a skin 
disability have not been met and the preponderance of the 
evidence of record is against the veteran's claim of service 
connection for a skin condition.

Dental disability

Finally, the veteran claims entitlement to service connection 
for "pulled upper teeth."  His service medical and dental 
records show that on initial dental examination in October 
1955, dental caries were observed in several teeth, including 
teeth numbers 7 to 11, and 14; teeth numbers 12 and 13 were 
noted to be missing.  

In September 1956, the veteran's teeth numbers 1 to 5 were 
extracted due to pulpitis.  At a December 1957 military 
reenlistment medical examination, dental examination showed 
extensive dental caries; teeth numbers 6 to 11, 14 and 15 
were noted to be nonrestorable carious teeth; teeth numbers 1 
to 5, 12, and 13 were noted to be missing.  In March 1959, 
the veteran's teeth numbers 6 to 11 and 14 to 16 were 
extracted, all due to pulpitis.  In March 1960, he was given 
a prosthetic consultation and it was determined that a full 
maxillary denture was indicated.  The veteran was fitted with 
a full maxillary denture the following month.  At his 
December 1960 military separation medical examination, dental 
examination showed a full maxillary denture.  

In March 1998, the veteran filed a claim of service 
connection for "pulled upper teeth."  At his October 1999 
hearing, he testified that all of his upper teeth had been 
extracted in service.  He stated that his dentists advised 
him at the time that the extractions were necessary due to 
tooth decay, but the veteran testified that he felt that his 
teeth had been in fine shape.  He stated that he was given a 
full upper denture after the extractions.  The veteran denied 
sustaining an injury to his face or teeth in service.

Initially, the Board notes that the Court has repeatedly held 
that the Board is required to consider a veteran's claim 
under all applicable provisions of law and regulation whether 
or not the claimant specifically raises the applicable 
provision.  See Douglas v. Derwinski, 2 Vet. App. 435, 440 
(1992) (en banc); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Liberally construing the veteran's statements as 
required by 38 C.F.R. § 20.202 (2001), the Board finds that 
he has perfected appeals with the issues of entitlement to 
service connection for a dental condition, both for purposes 
of compensation and for purposes of VA outpatient dental 
treatment; thus, both issues will be addressed.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).

With respect to the issue of service connection for a dental 
condition for purposes of compensation, under 38 C.F.R. § 
4.149 (2001), certain dental conditions, including 
periodontal disease, treatable carious teeth, and replaceable 
missing teeth (i.e. with a bridge or denture), are not 
considered disabling, and may be service connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123.  

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity. 38 
C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under section 
4.150 apply only to bone loss through trauma or disease such 
as osteomyelitis and not to the loss of the alveolar process 
as a result of periodontal disease since such loss is not 
considered disabling.  Id., Note.

Here, the Board notes that selected VA regulations governing 
dental claims were revised for purposes of clarification, 
effective June 8, 1999.  The substance of the old and new 
regulations, as applicable to the veteran's claim, remains 
essentially the same.  See 62 Fed. Reg. 8,201 (February 24, 
1997) (proposed rule), and 64 Fed Reg. 30,392 (June 8, 1999) 
(final rule) ("This amendment clarifies requirements for 
service connection for dental conditions...").  Although it 
does not appear that the RO considered the change in 
regulation, the Board concludes that this was not prejudicial 
to the veteran, since the change in regulation has no effect 
on the outcome of his claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning the regulatory change.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In this case, there is no basis for compensation for the 
extraction of the veteran's upper teeth since both the old 
and new regulations clearly provide that replaceable missing 
teeth are not disabling conditions and may be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  See 38 C.F.R. § 4.149 (1998) and 38 C.F.R. § 
3.381 (2001).  No dental condition other than replaceable 
missing teeth is shown or claimed.  As the replaceable 
missing teeth are not disabling conditions for which service 
connection may be granted for compensation purposes, and no 
other dental condition was shown during or after service, the 
preponderance of the evidence is against the compensation 
aspect of the veteran's dental claim.

Likewise, for the reasons discussed below, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for a dental condition, for 
purposes of entitlement to VA outpatient dental treatment.  

Under applicable law and regulation, a veteran is entitled to 
VA outpatient dental treatment if he qualifies under one of 
the categories outlined in 38 U.S.C.A. § 1712(b) and 38 
C.F.R. § 17.161 (2001).

Specifically, a veteran will be eligible for Class I VA 
outpatient treatment if he has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  As noted, compensable 
service-connected dental conditions include loss of teeth due 
to loss of substance of the body of the maxilla or mandible 
without loss of continuity.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2001).  In this case, as set forth 
above, the evidence does not show that he has a service-
connected compensable dental condition.  For example, there 
is no indication that his missing teeth are due to a loss of 
substance of the body of the maxilla or mandible due to in-
service trauma or disease such as osteomyelitis.  Thus, the 
veteran is not entitled to Class I dental treatment.  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
December 1960, his recent application is clearly untimely 
under the aforementioned eligibility category; therefore, he 
is not eligible for Class II VA dental treatment.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997).  In essence, 
the significance of a finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.

In this case, there is no evidence that the veteran sustained 
any trauma to the face or mouth during service.  Rather, the 
evidence clearly shows that the veteran's dental condition 
was a result of dental caries and pulpitis.  The Board is 
aware that the veteran was afforded significant dental 
treatment in service; however, this fact alone does not 
provide a basis on which to grant his claim.  As set forth 
above, "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during the veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97.  Thus, because the veteran does not have 
a service-connected noncompensable dental condition 
determined to be the result of service trauma, the Board 
finds that he is not entitled to Class II(a) VA outpatient 
dental treatment.  

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. 
§ 3.1(y), the term "former prisoner of war" means a person 
who, while serving in the active military, naval or air 
service, was forcibly detained or interned in line of duty by 
an enemy Government or its agents, or a hostile force, during 
a period of war.  In this case, the veteran's DD Form 214 
does not reflect that he was a prisoner of war, nor does the 
veteran advance such an argument.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

In addition, the veteran does not allege, nor does the 
evidence suggest, that he meets any of the other categories 
of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.161.  For example, there is no indication that he has a 
dental condition clinically determined to be complicating a 
medical condition currently being treated by VA or that he is 
a Chapter 31 vocational rehabilitation trainee.  In light of 
the foregoing, and based on the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to VA outpatient dental 
treatment.


ORDER

A compensable rating for residuals of a first-degree 
atrioventricular block is denied.  

New and material evidence having not been submitted, the 
claim of entitlement to service connection for residuals of 
eye burns is denied.

Service connection for defective vision, a hip disability, 
bilateral arm and wrist disabilities, a skin disability, and 
a dental disability is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

